                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

Timmie Danos, Inc.                        )                     CIVIL ACTION
Plaintiff                                 )
                                          )                     NO.
versus                                    )
                                          )
David Mott                                )                     JUDGE
Defendant                                 )                     MAGISTRATE
__________________________________________)

                        COMPLAINT FOR DECLARATORY RELIEF

        NOW INTO COURT, through undersigned counsel, comes plaintiff, Timmie Danos, Inc. a

Louisiana corporation with its principal place of business located in Lafourche Parish, Louisiana,

which alleges and avers as follows:

                                                   I.

        This Court has jurisdiction over this claim for relief pursuant to 28 U.S.C. §1333(1) as this

controversy is governed by the Admiralty and Maritime Law of the United States.

                                                   II.

        Made defendant herein is, David Mott, an adult resident of Lafourche Parish, Louisiana, and

a Jones Act seaman and a member of the crew of M/V Timmie Danos, on which he served as a

Captain at all times relevant hereto.

                                                  III.

        Defendant, Mott, pursuant to the General Maritime Law, has pursued a demand

for disability, maintenance and cure from plaintiff as his employer under the Jones Act, but on

information and belief, Mott did not have an injury on, nor fall ill in the service of the vessel, and it

appears that he is suffering from self-inflicted physical abuse injuries; from long term personal

physical neglect .
                                                  IV.

        While at all times reserving its defenses to any claim for disability, maintenance and cure

brought by the defendant, and without conceding that defendant is entitled to any disability,

maintenance and cure, plaintiff contends that is has conducted a thorough investigation of the

demand for disability, maintenance and cure, and that it is relieved of the obligation to pay disability

benefits, maintenance and cure, as a consequence of the defendant’s willful activities, misconduct

and misrepresentation as to the origin, nature, and extent of any injury and/or illness while Mott was

employed, and/or in the service of the vessel.

                                                  V.

        In addition, or alternatively, plaintiff contends that it is relieved of the obligation to pay

maintenance and cure to the defendant, if any obligation exists, as a consequence of the defendant’s

misrepresentations, personal mis-conduct, and fabrications, preventing an opportune or reasonable

and timely investigation into his demand for disability, maintenance and cure, and the validity and

origins thereof.

                                                  VI.

        Alternatively, and as a further additional defense to any claim for disability, maintenance and

cure, and upon information and belief therein, plaintiff contends that the defendant has forfeited any

right to claim maintenance and cure as a consequence of the defendant’s personal failure to timely

disclose and or take measures to remedy or reverse self-inflicted, relevant pre-existing medical

conditions that caused, or may have caused, in whole or in part, the condition, illnesses and/or

injuries presented, and for which he is presently demanding disability, maintenance, and cure, or

other remedies or payments, and which related directly to defendant’s employability with plaintiff.
                                                 VII.

       As a consequence of the defendant’s conduct, or misconduct, plaintiff, Timmie Danos. Inc.,

is therefore uncertain of its obligation to pay any disability, maintenance, and cure to the defendant,

or alternatively, further maintenance and cure to the defendant, or whether it may be entitled to claim

credit or recovery, for payments, whether maintenance and cure, or other, maintenance and cure

already paid to the defendant and/or of the extent of the obligation, if any, thereby exposing it to

claims for compensatory and other claims for damages or attorney fees, should any right to

maintenance and cure be shown to exist by a preponderance of the evidence.

                                                VIII.

       Accordingly, pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §2201, Timmie

Danos, Inc., hereby respectfully requests that this Court hear the evidence, and thereafter declare,

decree, and adjudge that plaintiff has no ( or further) obligation under the Admiralty and Maritime

Law to pay disability, maintenance, and cure to the defendant, David Mott, or that if any such

obligation does exist under the General Maritime Law that the plaintiff is relieved of the obligation

as a consequence of the defendant’s willful misconduct, total lack of personal care, fabrication,

misrepresentations, and refusal to cooperate with plaintiff’s efforts to obtain a full timely

investigation.

       WHEREFORE, premises considered, Timmie Danos, Inc., prays that defendant, David

Mott, be made a party defendant to this proceeding and that after all legal delays and due proceedings

have been had, that there be judgment herein in favor of plaintiff, Timmy Danos, Inc., and against

defendant, David Mott, declaring that Timmy Danos, Inc., is thereby relieved of any obligation to

pay (further) maintenance and cure benefits to David Mott, at defendant’s costs, and for all other

such relief as justice may require and that this Court be competent to grant.
Respectfully Submitted,

//Fred E. Salley

BY:________________________________
FRED E. SALLEY, T.A. (11665)
SALLEY & ASSOCIATES
P.O. Box 3549
77378 Hwy 1081 Cretien Annex
Covington, Louisiana 70434
Telephone: (985) 867-8830
Facsimile (985) 867-3368
Counsel for Plaintiff, Timmie Danos,
Inc.
                                         VERIFICATION

State of Louisiana:

Parish of Lafourch:

       Now before me, a Notary Public, for the State and Parish aforesaid, came and appeared



                                   RONALD E. CHADDOCK



       Who after being placed under oath, stated that he is a major and citizen of the state and parish

as referenced herein, and the Manager for REC Marine Logistics, LLC:

       That he is familiar with DeQuincy Richard and with the facts of his claim for Maintenance

and Cure;

       That he has read the proposed complaint seeking relief under Declaratory Judgment, and it is

true and correct to the best of his current knowledge, information, and belief.



                                                               ____________________
                                                               Ronald E. Chaddock


Sworn to and subscribed to before me, a Notary Public, on this _______ day of June 2018

                                                  _______________________________
                                                     Notary Public, State of Louisiana
